DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment of claims submitted on 05/14/2021 has been entered.  Claims 21, 23, 25, 27, 28 and 39 have been amended and claims 1-20, 22, 24, 26, 29-38, 40 and 41 have been canceled.  Therefore, claims 21, 23, 25, 27, 28 and 39 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the closest prior arts of Aurich in view of Mann et al. disclose a brake control assembly comprising: a circuit (note the circuit shown in fig. 2 of Aurich) having a brake panel (note the air supply system 3 and control lines 4b of Aurich), at least one interface (note the system boundaries 14 of the modules 2 of Aurich), a duct matrix formed with ports (note the ducts 3 and 7 of Mann et al.), and a distributor blocks (note the distributor block 9 shown in fig. 3-4 of Aurich) configured for implementing two different configurations of the brake panel (note the modules 1a and 1b shown in fig. 1 of Mann et al.), as claimed.   
However, prior arts fail to disclose for each of the distributor blocks at least two of the ports being connected via a connecting duct of the duct matrix and at least one of the distributor blocks two other of the ports are being connected via another connecting duct of the duct matrix or at least one other of the ports is a blind port connected to a blind duct of the duct matrix.  
Regarding claim 39, the closest prior arts of Aurich in view of Mann et al. disclose a method comprising: providing a circuit (note the circuit shown in fig. 2 of Aurich) having a brake 
However, prior arts fail to disclose defining a second configuration of the brake panel different from the configuration of the brake panel by connecting a second distributor block of the at least two distributor blocks in place or in exchange of a first distributor block of the at least two distributor blocks.  
Prior arts fails to disclose or suggest these limitations recited in independent claims 21 and 39.  Therefore, independent claims 21 and 39 are allowable.  Claims 23, 25, 27, 28 and 39 depend directly or indirectly on claims 21 and 39 accordingly and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657